DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Amendment
Applicant has amended claims 1 and 2. Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2016/121976; see US 2018/0008481 A1 for translation and citations).
 Regarding claim 1, Takahashi discloses an absorbent article (Fig. 1) comprising: a stretchable region (80) made of an elastic sheet (stretchable structure 20X), the elastic sheet comprises a first non-stretchable sheet (first sheet layer 20A), an elastic film (30) and a second non-stretchable sheet (second sheet layer 20B; Figs. 1 and 3; ¶0122 and 0126), the first non-stretchable sheet, the elastic film and the second non-stretchable sheet are laminated in this order (Fig. 3), the elastic sheet further comprises joining sections (bond 40 and hole 31) formed by joining the first non-stretchable sheet and the second non-stretchable sheet; each of the joining sections comprises a joining-opening section that consists of a joint (bond 40) and an opening (hole 31; Fig. 3; ¶0126); wherein the joint is formed by welding the first non-stretchable sheet and the second non-stretchable sheet while the elastic film is stretched in a stretchable direction of the stretchable region (¶0126), the opening is formed while the elastic film is stretched in the stretchable direction (¶0126); each of first ones of the joining sections consists of two or three joining opening sections that are arranged adjacently in a first direction inclined with respect to the stretchable direction (Please see annotated figure 1); the first ones of the joining sections are arranged so that dividing lines that divide each of the first ones of the joining sections into two in a direction perpendicular to the first direction are not aligned on a straight line (Please see annotated figure 1).
Regarding claim 2, Takahashi discloses the absorbent article according to claim 1, and further discloses that each of second ones of the joining sections consists of two or three joining-opening sections that are arranged adjacently in a second direction inclined with respect to the stretchable direction (Please see annotated figure 1), the second direction is different from the first direction (Please see annotated figure 1), the second ones of the joining sections are arranged so that dividing lines that divide each of the second ones of the joining sections into two in a direction perpendicular to the 
    PNG
    media_image1.png
    362
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    287
    media_image2.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Figure 1A is adapted from figure 3a of Takahashi, and depicts one of the first ones, one of the second ones, and their corresponding dividing lines on an oblique lattice. Figure 1B is adapted from figure 19a of Takahashi, and depicts a plurality of the first ones, a plurality of the second ones, and their corresponding dividing lines on an oblique lattice.)]3second direction are not aligned on a straight line (Please see annotated figure 1).

Regarding claim 3, Takahashi discloses the absorbent article according to claim 1, and that each of the joining-opening sections is in a long shape in a direction perpendicular to the stretchable direction (¶0184).
Regarding claim 4, Takahashi discloses the absorbent article according to claim 1, and that one of the first ones of the joining sections comprises a third joining-opening section that is arranged adjacent to one of the two joining-opening sections in the first direction (Please see annotated figure 2).

    PNG
    media_image5.png
    422
    623
    media_image5.png
    Greyscale
[AltContent: textbox (Annotated Figure 2: Adapted from figure 3a of Takahashi. Figure 2 depicts one of the first ones comprising a third joining-opening section and a third one.)]
Regarding claim 5, Takahashi discloses the absorbent article according to claim 1, and further discloses that one of the first ones of the joining sections and a third one of the joining sections are adjacently arranged in the stretchable direction.
Regarding claim 6, Takahashi discloses the absorbent article according to claim 4, and further discloses that each of the joining-opening sections comprise the joint that is in a long shape in a direction perpendicular to the stretchable direction (Fig. 29a; ¶0184).
Regarding claim 7, Takahashi discloses the absorbent article according to claim 2, and further discloses that the second direction is a direction in which the first direction is inverted with a direction perpendicular to the stretchable direction, such as in the case of an oblique, hexagonal, staggered and parallel lattice disclosed by Takahashi (Figs. 3a, 19a-b,e; ¶0142).
Regarding claim 8, Takahashi discloses the absorbent article according to claim 1 and further discloses that the elastic sheet further comprises adjacent joining sections each of which includes at least two of the joining-opening sections that are arranged adjacently in a direction inclined with respect to the stretchable direction (Please see annotated figure 1), the adjacent joining sections are arranged so that regions without the joining sections are not continuous in a direction perpendicular to the stretchable direction (Fig. 19e; ¶0142; In a parallel tope lattice, the joints are staggered vertically, resulting in no continuous vertical areas without a joint).
Regarding claim 9, Takahashi discloses the absorbent article according to claim 1, and further discloses that the absorbent article is an underpants-type absorbent article comprising a ventral member (torso region T of front body F), a crotch member (inner body 10/intermediate region L) and a dorsal member (torso region T of back body B), and the ventral member and/or the dorsal member comprises the stretch region (stretchable structures 20X with stretchable regions 80; Fig. 2; ¶0108 and 0126).
Regarding claim 10, Takahashi discloses the absorbent article according to claim 1, and further discloses that an absorber (13) is provided at a central portion (inner body 10) in the stretchable direction of the absorbent article, and the stretchable region (stretchable structure 20X with stretchable regions 80) is provided in a region outside the absorber in the stretchable direction (Fig. 2; ¶0108 and 0126).
Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 04/14/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103(a)(1) as being anticipated by Takahashi have been fully considered and are not persuasive. Applicant amended claim 1 to recite that each of first ones of the joining sections consists of two or three joining-opening sections (emphasis added by examiner), and argues that Takahashi fails to disclose this limitation. However, as discussed in the advisory action dated 02/14/2022, Takahashi discloses joining-opening sections which are arranged on a lattice of evenly spaced points (Fig. 19; ¶0142). The claimed characteristics of the first ones are that they consist of two or three adjacent joining-opening sections inclined in a first direction, and that each of the first ones are arranged such that dividing lines that divide each of the first ones into two in a direction perpendicular to the first direction are not aligned. However, claim 1 does not establish any other relationship between each of the first ones, such as the spacing between each of the first ones relative to the spacing of the joining-sections that make up each of the first ones. Therefore, on a lattice of evenly spaced joining-opening sections such as that disclosed by Takahashi, a subset of joining-opening sections may be chosen that fits the definition and arrangement of claimed first ones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781